Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Action is in response to Application 15/371,160 filed on 12/06/2016.
3.	Claims 1-20 are pending.
4.	Claims 1-20 are rejected.
Drawings/Specifications
5.	The drawings filed on 12/06/2016 are accepted by the office.

Information Disclosure Statement
6.	IDS filed on 12/16/2020 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 3, 18, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 3, 18, 19 and 21 recite a Wifi module which is indefinite as it is unclear which corresponding structure in the written description is associated to a Wifi module. Therefore, the Claim limitation “a Wifi Module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0029] appears to show a Wifi router module and a Wifi module. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-11 and 13-20 of U. S. Patent No. 10,575,342 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the 

11.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-17 of U. S. Patent Application No. 16/798,058 since the claims, if allowed, would improperly extend the "right to exclude" if the parent case would be allowed. The subject matter claimed in the instant application is fully disclosed in the parent application and is covered by the parent application since the parent application and the instant application are claiming common subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1-9 and 14-21 are rejected under 35 U.S.C. 103 as unpatentable in view of Farrell et al. (USPUB 2015/0052222 A1 from applicant’s IDS filed on 12/16/2020) hereinafter Farrell, further in view of Malhotra et al. (USPUB 2011/0145581 A1)).

13.	Regarding Claim 1, Farrell disclosed a media content transmission system (see Fig. 1-5 and paragraphs [0006-0008]), the system comprising: 
a streaming device configured to communicatively couple a display device (see Fig. 1-5 and paragraphs [0006-0008]); 
a gateway device (see Fig. 1) comprising: 
a WiFi module (see Fig.1); 
a first interface configured to communicatively couple the streaming device, a second interface configured to communicatively couple a power source, and a third interface configured to communicatively couple the display device, a plurality of mobile devices operated by a plurality of users, each mobile device configured to transmit media content from the mobile device onto the display device via the streaming device during a wireless data communication session (see Fig. 1-5 and paragraphs [0006-0008] and [0033-0035]); 
wherein the wireless communication session between an individual mobile device and the WiFi module of the gateway device is established by authenticating a user associated with the individual mobile device during an authentication process (see paragraphs [0030] and [0066-0068] shows authenticating user); and 

Farrell does not expressly disclose assigning the individual mobile device to the WiFi module.
However, in analogous art Malhotra disclosed assigning the individual mobile device to the WiFi module (see paragraph [0073] shows router assigning addresses to mobile devices, which is equated to assigning the individual mobile device to the Wifi Module); 
One of ordinary skill in the art would have been motivated to combine the teachings of Farrell and Malhotra since Farrell teaches a system for user to transmit content onto displays from their mobile devices and Malhotra teaches a way of assigning mobile devices to devices in the network, and as such both are within the same environment. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the technique of assigning IP addresses to mobile devices by Malhotra into the streaming system of Farrell in order for allowing the mobile device to communicate with the intended system for media playback.

Claim 14 recites a method that further includes limitations that are substantially similar to claim 1. As such, is rejected under the same rationale as above.


14.	Regarding Claims 2 and 17, Farrell and Malhotra disclosed the system of claim 1, wherein the streaming device is configured to be communicatively coupled to the display device via a high definition multimedia interface (HDMI) (Farrell, see paragraphs [0029-0030] and [0051]).

15.	Regarding Claims 3 and 18, Farrell and Malhotra disclosed the system of claim 1, wherein the assigned WiFi module of the gateway device is communicatively coupled to a network (Farrell, See Fig.1 and associated texts).

16.	Regarding Claims 4 and 19, Farrell and Malhotra disclosed the system of claim 3, wherein the individual mobile device is configured to access a global internet using the assigned WiFi module of the gateway device (Farrell, see paragraph [0023]).

17.	Regarding Claims 5 and 20, Farrell and Malhotra disclosed the system of claim 4, wherein the individual mobile device is configured to transmit media content to the gateway device over one or more communication protocols comprising at least one of Bluetooth, Wi-Fi, near field communication, and RFID communication protocols; wherein the media content is received from the global internet (Farrell, see paragraph [0030]).

18.	Regarding Claims 6 and 16, Farrell and Malhotra disclosed the system of claim 5, wherein the media content transmitted by the individual mobile device is received by 

19.	Regarding Claims 7 and 15, Farrell and Malhotra disclosed the system of claim 6, wherein the first interface of the gateway device comprises a micro-USB port configured to interface with a micro-USB receptacle onboard the streaming device (Farrell, See paragraph [0030]).

20.	Regarding Claim 8, Farrell and Malhotra disclosed the system of claim 7; wherein the first interface is configured to deliver an electrical power flow for powering the streaming device; and wherein the electrical power flow is directed from the power source communicatively coupled to the second interface (Farrell, see paragraphs [0029-0030] and [0051]).

21.	Regarding Claim 9, Farrell and Malhotra disclosed the system of claim 8, wherein the gateway device further comprises a power regulator configured to regulate the electrical power flow to the streaming device (Farrell, see paragraphs [0031-0034]).

22.	Claims 10-13 are rejected under 35 U.S.C. 103 as unpatentable in view of Farrell et al. (USPUB 2015/0052222 A1 from applicant’s IDS filed on 12/16/2020) hereinafter Farrell, further in view of Malhotra et al. (USPUB 2011/0145581 A1)) further in view of Testani (USPUB 20180048149 A1)


23.	Regarding Claim 10, Farrell and Malhotra disclosed the system of claim 1, 
Farrell and Malhotra does not expressly disclose wherein the gateway device further comprises a user interface configured to receive input for specifying a mode of operation of the streaming device, wherein the mode of operation comprises a first mode and a second mode.
However, in analogous art Testani disclosed wherein the gateway device further comprises a user interface configured to receive input for specifying a mode of operation of the streaming device, wherein the mode of operation comprises a first mode and a second mode (see paragraph [0012], [0028], [0031] and [0106] shows router assigning addresses to mobile devices, which is equated to assigning the individual mobile device to the Wifi Module); 
One of ordinary skill in the art would have been motivated to combine the teachings of Farrell, Malhotra and Testani since Farrell and Malhotra teaches a system for user to transmit content onto displays from their mobile devices via connected devices and Testani teaches a way of controlling power to connected devices, and as such both are within the same environment. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the power control circuitry of Testani into the streaming system of Farrell and Malhotra in order to control the electric load on the system thereby increasing the life expectancy of the devices in the system.


24.	Regarding Claim 11, Farrell, Malhotra and Testani disclosed the system of claim 10, wherein the first mode of operation allows the streaming device to be powered continuously, and the second mode of operation allows the streaming device to be powered non-continuously (Testani, see paragraph [0012], [0028], [0031] and [0106]).
The same motivation of claim 10 applies to claim 11.

25.	Regarding Claim 12, Farrell, Malhotra and Testani disclosed the system of claim 11, wherein the gateway device further comprises a power MOSFET configured to: transmit a signal to power on the streaming device upon receiving a first input from the display device; and transmit a signal to power off the streaming device upon receiving a second input from the display device; wherein the first input from the media display device indicates that the display device is powered on, and the second input from the media display device indicates that the display device is powered off (Testani, see paragraph [0012], [0028], [0031] and [0106]).
The same motivation of claim 10 applies to claim 12.

26.	Regarding Claim 13, Farrell and Malhotra disclosed the system of claim 12, wherein the first input and the second input from the display device is delivered to MOSFET via the third interface of the gateway device; and wherein the third interface comprises mini-USB receptacle configured to configured to interface with a min- USB port onboard the display device (Testani, see paragraph [0099] and [0106]).
The same motivation of claim 10 applies to claim 13.


27. Claim 21 is rejected under the same rationale as disclosed above for rejections of claims 1-20.

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
A system comprises an automation network comprising a gateway at a premises coupled to a remote server. Premises devices are coupled to the gateway and form at least one device network in the premises. An automation user interface (AUI) application is configured to access the plurality of premises devices via at least one of the gateway and the remote server. The AUI application is configured to run on each of a plurality of remote devices, and the plurality of remote devices comprises a plurality of device types. An application program interface (API) is configured to execute on at least one of the gateway and the remote server and to serve normalized data including history data of the plurality of premises devices to the AUI application on the plurality of remote devices. A normalized data model is configured to generate the normalized data including the history data of the plurality of premises devices agnostically to the plurality of remote devices (Sundermeyer at al. ‘563)
systems and methods that use protocols and techniques that can stream audio from a video device to a separate device while reducing or eliminate audio/video synchronization errors. In some embodiments, these systems and methods use Voice over IP (VoIP) technology to stream audio to mobile devices with low latency, resulting in little or no user-perceivable delay between the audio stream and corresponding video presentation. As a result, users can enjoy both the audio and video of any video display in an establishment. In addition, the systems and methods described herein may be implemented in the home or other locations to allow viewers who may be hard of hearing to listen to audio clearly via headphones (Morsey et al. ‘565)
Methods and systems for managing power consumption of network devices are disclosed. An example method can comprise detecting a triggering condition and reducing functionality of a network device based on detecting the triggering condition. The method can comprise detecting, at the network device, a user device, restoring functionality of the network device in response to detecting the user device, and transmitting information to the user device after restoring functionality of the network device (Gilson et al.  ‘440)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571) 272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 8:30 -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443                                                                                                                                                                                                        03/13/2021